Citation Nr: 0820548	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  00-20 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the service-connected 
right knee disorder. 

3.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the service-connected 
right knee disorder. 

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the service-connected 
right knee disorder.

5.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a disability of the spine. 

6.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for dental trauma. 

7.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for headaches. 

8.  Entitlement to an increased evaluation for right knee 
injury with chondromalacia and internal derangement, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to February 
1977.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  By a rating action in July 1999, 
the RO denied the veteran's claims of entitlement to service 
connection for a back disorder, service connection for a 
bilateral hip disorder, entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back injury, 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for headaches, and entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
dental trauma.  The RO also denied the claim for a rating in 
excess of 10 percent for a right knee injury.  The veteran 
perfected a timely appeal to that decision.  Subsequently, in 
April 2003, the RO denied the veteran's claim for service 
connection for a back disorder on a direct basis, and service 
connection for a bilateral hip disorder on a direct basis.  
In August 2003, the veteran appeared and offered testimony at 
a hearing before the Decision Review Officer (DRO) at the RO.  
A transcript of that hearing is of record.  

In May 2004, the Board remanded the case to the RO for 
further evidentiary development.  In November 2006, the Board 
again remanded the case to the RO in order to afford the 
veteran a personal hearing before a Member of the Board at 
the RO.  The record indicates that the veteran was unable to 
attend the hearing due to being hospitalized; thus, in August 
2007, the Board once again remanded the case to the RO in 
order to afford the veteran a travel board hearing.  

On November 6, 2007, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge, sitting at the RO.  A transcript of this hearing is 
also of record.  At the hearing, the veteran submitted 
additional evidence along with a waiver of original 
jurisdiction.  38 C.F.R. § 20.1304 (2007).  

The issue of entitlement to a rating in excess of 10 percent 
for a right knee injury with chondromalacia and internal 
derangement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Post traumatic headaches, low back strain, and dental 
trauma are attributable to fault on the part of VA.  

2.  On November 6, 2007, at the travel board hearing, and 
prior to the promulgation of a decision in the appeal, the 
veteran withdrew the appeal of the issues of entitlement to 
service connection for headaches, service connection for a 
lumbar spine disorder, to include as secondary to the service 
connected right knee disorder, and service connection for a 
bilateral hip disorder, to include as secondary to the 
service-connected right knee disorder.  


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back strain, 
headaches, and dental trauma have been met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.361 (2007).  

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for entitlement to service connection for 
headaches, service connection for a lumbar spine disorder, to 
include as secondary to the service connected right knee 
disorder, and service connection for a bilateral hip 
disorder, to include as secondary to the service-connected 
right knee disorder.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.

While the notice provided to the veteran in June 2003 was not 
given prior to the first RO adjudication of the claim, the 
notice as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Additional letters were issued in May 2004, 
December 2004, March 2005, and July 2005.  Those letters 
informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  
Accordingly, the requirements the Court set out in Pelegrini 
have been satisfied.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, 
during the travel board hearings in August 2003 and November 
2007 the veteran was informed of what the evidence must show 
to establish his claims.  In addition, the September 2000 
SOC, the December 2003 SSOC, and the June 2006 SSOC each 
provided the veteran with an additional 60 days to submit 
additional evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded meaningful opportunities to 
participate effectively in the processing of his claims.  It 
also appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

Despite initial inadequate notice provided to the veteran on 
the disability rating or effective date elements of his 
claim, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  To 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, supra, requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision, since the veteran was informed of the provisions of 
Dingess in April 2007.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for disability of the spine, 
dental trauma, and headaches due to VA medical treatment, 
given that the veteran has offered testimony at a hearings 
before the Board, given that he has been provided all the 
criteria necessary for establishing compensation benefits 
under the provisions of 38 U.S.C.A. § 1151, and considering 
that the veteran is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004).  To that extent that there has been any 
presumed prejudicial preadjudicative notice error, if any, it 
did not affect the essential fairness of the adjudication now 
on appeal.  


II.  Factual background.

The veteran's claim of entitlement to compensation benefits 
(VA Form 21-4138) was received in June 1999.  Submitted in 
support of the veteran's claim was a VA medical certificate, 
dated December 6, 1993, indicating that the veteran was seen 
status post blood drawn syncopal evidence in the hospital in 
which he sustained multiple dental injuries.  The diagnostic 
impression was syncopal event, probably vasovagal; however 
other etiology could be responsible.  The veteran was 
submitted to the VA hospital on December 6, 1993; it was 
noted that he had his blood drawn in the lab and then had a 
syncope episode at the elevator on leaving the lab.  It was 
also noted that the veteran had fracture of the front teeth 
and went to an oral surgeon for evaluation; he was admitted 
to the VA hospital for observation.  Examination revealed 
loss of incisors and upper canine.  The assessment was 
syncope, probably vasovagal; loss of teeth, secondary to 
fall; and hypertension.  

VA progress notes, dated from March 2001 through September 
2002, show that the veteran received clinical attention and 
treatment for chronic back pain, headaches, and dental 
problems.  During a clinical visit in March 2001, it was 
noted that the veteran was a patient at the Tampa VA 
hospital, he went in for blood work and passed out; it was 
reported that they let the veteran leave the lab and he was 
found at the elevator in a pool of blood with multiple 
injuries to his mouth and teeth.  He had to have several oral 
surgeries on his mouth; and, he was currently having neck 
pain, headaches and back pain.  The impression was fall 
injury with back, neck and jaw pain.  In September 2002, the 
veteran was seen at a neurology clinic for evaluation of 
headache and neck pain.  The veteran reported that the neck 
pain and headache started after a fall in a Tampa hospital in 
1990.  

At a personal hearing in August 2003, the veteran indicated 
that he was sent to the lab in December 1993 to have his 
blood drawn and he had several vials of blood drawn after 12 
to 14 hours of fast; as a result, he became dizzy and felt 
light-headed.  The veteran stated that he told the 
phlebotomist that he felt dizzy; however, she told him that 
he needed to move along.  The veteran indicated that he made 
it all the way to the elevator; the next thing he remembers 
was lying in a pool of blood.  The veteran noted that he had 
fallen, sheared off his teeth.  The veteran recalled being 
taken to the emergency room where he was stabilized and 
received stitches; he was also given dental implants.  The 
veteran indicated that he also experienced shooting pains in 
the neck up into the back and the base of his skull.  The 
veteran testified that he has suffered from headaches ever 
since the incident at the hospital.  

Submitted at the hearing was a statement from the veteran's 
sister, L.J.W., who reported having 20 years experience as a 
phlebotomist.  She stated that, as a professional, it is her 
responsibility to always be aware of her patient and to know 
whether or not he/she is tolerating the phlebotomy procedure 
well or if they may be experiencing some difficulty.  L.J.W. 
indicated that, when a patient is suspected of having any 
difficulty, all measures are taken to assure patient safety, 
which may include providing the patient with juice or snack, 
or offering the patient a quiet place to lie down.  She noted 
that, in extreme circumstances where the patient is feeling 
faint, lightheaded, or sweating, the patient should have 
their lower extremities elevated and vital signs monitored 
until status has improved.  L.J.W. stated that a patient with 
any of the above symptoms should never be underestimated.  
She also noted that any facility that provides phlebotomy 
services always has a "Policy and procedure manual" in 
place for these type of events.  

In January 2004, the veteran was referred to dental service 
for removable partial dentures and requested implants.  It 
was noted that, about one month ago, after a 14 hour fast, 
the veteran had his blood drawn at Bay Pines VA medical 
center laboratory for diagnostic tests.  After the blood was 
drawn, he felt weak and was kept in the lab until he felt 
better; shortly after leaving the lab, he apparently "passed 
out" striking his head, right chin and right anterior 
maxilla."  

During his personal hearing in November 2007, the veteran 
stated that his fall occurred at the Bay Pines VA hospital in 
St. Petersburg, Florida; he was hospitalized for 2 days to 
undergo oral surgery to repair injuries to his teeth 
resulting from the fall after having his blood drawn.  The 
veteran indicated that he also suffered from headaches as a 
result of the fall; he stated that he has been receiving 
treatment from a chiropractor ever since the incident at the 
VA hospital in December 2003.  The veteran indicated that he 
sustained a neck injury during the same incident at the VA 
hospital in December 1993; he stated that he is in constant 
pain and has limited mobility and rotation of the neck.  The 
veteran also reported that he experiences headaches that 
start in the neck and shoot up the back of his skull, 
sometimes they go to the top of his head.  The veteran 
indicated that he suffers from a lot of pain and instability 
in the right knee; he stated that he is unable to stand, run 
or walk for any significant period of time.  The veteran 
maintained that he never received notification of the 
scheduled orthopedic examination.  

Submitted at the hearing was the report of a neurological 
consultation performed by Dr. Lance Kim in November 2007.  
The veteran reported being in good health until December 6, 
1993 when he suffered syncope and a traumatic fall at Bay 
Pines VA hospital.  The veteran indicated that he was ordered 
to the lab on the third floor of the VA hospital to give 
blood specimens.  During the blood draw, the veteran 
indicated that he told the phlebotomist that he was feeling 
intensely dizzy and nauseated; she responded, "you must move 
along now, I have more patients."  It was noted that the 
veteran barely stumbled to the elevator where he passed out.  
Sometimes later, he woke up in a large pool of blood with 
severe pain in his face, neck and lower back.  There was a 
severe laceration on his face around the chin area and all of 
his front teeth were sheared off at the roots; this required 
subsequent oral facial surgery at Bay Pines VA hospital.  His 
oral facial trauma was more or less addressed with surgical 
intervention.  However, he continues to suffer severe neck 
and lower back pain which had never preexisted prior to the 
onset of syncope.  The veteran indicated that neck pain often 
leads to cervicogenic headache and the lower back pain has 
relentlessly progressed while he has never been attended to.  
The impressions were: (1) history of syncope following blood 
draw at Bay Pine VA Hospital in December 1993; it is pretty 
unthinkable that a phlebotomist asked a patient to get up and 
leave while he was actively having symptoms of dizziness/near 
syncope following blood draw.  The examiner stated that this 
type of unprofessional and uncaring conduct precipitated an 
episode of syncope with traumatic fall sustaining facial and 
dental injury requiring multiple surgeries.  (2) Chronic 
persistent back pain following this fall has not been 
attended to until May 2007 when left hemi diskectomy at L4-L5 
level provided partial neurological recovery; likewise, his 
back injury appears to be attributed to an episodic of 
traumatic fall during syncope was otherwise preventable.  (3) 
Post traumatic cervicogenic headache following an episode of 
fall, which he may fully recover from.  

Also submitted at the hearing was a statement from Tina L. 
Weinstock, R.N., dated in December 1993, indicating that she 
worked in the area of critical care for 19 years.  Nurse 
Weinstock stated that, having worked in a hospital situation 
all her career, she was well aware of "standards of care" 
and policies and procedures requiring staff members to follow 
to ensure their patients' safety.  Nurse Weinstock observed 
that the lab technician who drew the veteran's blood should 
have had him sit for a minimum of 15 minutes past the stick 
and then reevaluate him; he should have also been questioned 
as to whether he had a history of faintness and offered him 
juice etc.  This was not done.  Nurse Weinstock stated that 
the veteran was unaware of the possible side effects of 
syncope or faintness past venipuncture left when the tech 
dismissed him after the lab was drawn; this is a known unsafe 
procedure.  


III.  Legal Analysis-Compensation under the provisions of 
38 U.S.C.A. § 1151.

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

VA regulations codifying the requirements for claims 
requesting benefits under 38 U.S.C. § 1151 (a) filed on or 
after October 1, 1997, became effective September 2, 2004. 69 
Fed. Reg. 46,426 (August 3, 2004).  A review of the record 
reveals that the veteran's claim for compensation benefits 
was received in June 1999.  

The regulations provide that benefits under 38 U.S.C.A. 
§ 1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2007).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
recently foreseeable is in each claim to be determined based 
on what a reasonable health-care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health-care 
provider would not have considered to be an ordinary risk of 
the treatment provided. In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health-care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d) (2007).  

The above cited regulations governing claims under 38 U.S.C. 
§ 1151 were amended effective September 2, 2004, while the 
veteran's appeal was pending.  69 Fed. Reg. 46,426 (Aug. 3, 
2004).  Given that the effect of the changes is to make VA 
regulations consistent with the changes previously made to 38 
U.S.C.A. § 1151, of which the veteran has been clearly 
advised, he is not prejudiced in the disposition of his 
claims herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board concludes that compensation under the provisions of 
38 U.S.C.A. § 1151 for post-traumatic headaches, dental 
trauma, and a spinal injury is warranted.  The evidence of 
record establishes that the veteran was a patient at the 
Tampa VA hospital, he went in for blood work and passed out; 
it was reported that they let the veteran leave the lab and 
he was found at the elevator in a pool of blood with multiple 
injuries to his mouth and teeth.  He had to have several oral 
surgeries on his mouth; and, he was having neck pain, 
headaches and back pain.  The impression was fall injury with 
back, neck and jaw pain.  The Board is not presented with a 
common slip and fall type of case.  Rather, there was clear 
evidence of the need for certain procedures and protection 
after having blood drawn and there his no indication that 
such procedures were followed.  Significantly, in a statement 
dated in December 1993, Nurse Weinstock observed that the lab 
technician who drew the veteran's blood should have had him 
sit for a minimum of 15 minutes past the stick and then 
reevaluate him; he should have also been questioned as to 
whether he had a history of faintness and offered him juice 
etc.  This was not done.  

Furthermore, there is competent evidence of residual 
disability.  Examiners have established that the veteran has 
a spinal injury, dental trauma and post-traumatic headaches 
that are attributable to the fall.  Significantly, in a 
November 2007 medical statement, a neurologist reported 
impressions of : (1) history of syncope following blood draw 
at Bay Pine VA Hospital in December 1993; it is pretty 
unthinkable that a phlebotomist asked a patient to get up and 
leave while he was actively having symptoms of dizziness/near 
syncope following blood draw.  The examiner stated that this 
type of unprofessional and uncaring conduct precipitated an 
episode of syncope with traumatic fall sustaining facial and 
dental injury requiring multiple surgeries.  (2) Chronic 
persistent back pain following this fall has not been 
attended to until May 2007 when left hemi disckectomy at L4-
L5 level provided partial neurological recovery; likewise, 
his back injury appears to be attributed to an episodic of 
traumatic fall during syncope was otherwise preventable.  (3) 
Post traumatic cervicogenic headache following an episode of 
fall, which he may fully recover from.  

In sum, the care provided was less than would be expected of 
a reasonable health care provider.  38 C.F.R. § 3.361(d) (1) 
(i).  


IV.  Legal Analysis-S/C for headaches, lumbar spine secondary 
to right knee, and bilateral hip disorder on a secondary 
basis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating action in July 1999, the RO denied the veteran's 
claims of entitlement to service connection for a back 
disorder and a bilateral hip disorder as not well-grounded.  
Subsequently, in April 2003, the RO denied service connection 
for a back injury and bilateral hip disorder, both claimed as 
secondary to the service-connected right knee disorder; these 
claims were reconsidered under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran perfected 
an appeal of the above rating decision by filing a 
substantive appeal (VA Form 9) in July 2006.  

In this case, the veteran withdrew his appeal of entitlement 
to service connection for entitlement to service connection 
for headaches, service connection for a lumbar spine 
disorder, to include as secondary to the service connected 
right knee disorder, and service connection for a bilateral 
hip disorder, to include as secondary to the service-
connected right knee disorder during the travel board hearing 
held in November 2007.  Thus, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to those issues.  Therefore, the provisions of the 
Veterans Claims Assistance Act (VCAA) are not applicable.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to the claims of entitlement to service 
connection for entitlement to service connection for 
headaches, service connection for a lumbar spine disorder, to 
include as secondary to the service connected right knee 
disorder, and service connection for a bilateral hip 
disorder, to include as secondary to the service-connected 
right knee disorder; as such, those issues are dismissed.  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for low back strain, for headaches, and 
for dental trauma is granted.  

Entitlement to service connection for headaches is dismissed.  

Entitlement to service connection for a lumbar spine 
disorder, to include as secondary to the service-connected 
right knee disorder, is dismissed.  

Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the service-connected 
right knee disorder, is dismissed.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c) (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, the veteran should be 
afforded an additional VA orthopedic examination.  

As noted above, the Board remanded the case in May 2004 for 
further development.  Significantly, the Board determined 
that a March 2003 VA examination was inadequate for the 
purpose of rating the veteran's service-connected right knee 
disability.  In this regard, the RO was asked to schedule the 
veteran for an examination of the right knee, in order to 
identify the presence and degree of any instability in the 
knee.  The examiner was asked to report the range of motion 
in degrees, and to report the presence or absence of pain or 
painful motion, excess fatigability, or weakness.  

At his personal hearing in November 2007, the veteran 
indicated that he never receive notice of the January 2005 VA 
examination.  As a result, he requested another VA 
examination for evaluation of his service-connected right 
knee disorder.  

The Board notes from the record that an orthopedic 
examination was requested on December 7, 2004.  The record 
shows that the requested examination was cancelled on January 
15, 2005 because the veteran failed to report for the 
examination.  However, the claims file shows that while the 
veteran was notified of the scheduled examination, the letter 
was dated January 18, 2005.  As such, the veteran was not 
given timely notification of the examination for evaluation 
of the right knee.  And, this medical examination is required 
by 38 U.S.C.A. § 5103A (d) (1) and 38 C.F.R. § 3.159(c) (4) 
(VA has an affirmative duty to obtain an examination of the 
claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).  
The RO's failure to perform the above development constitutes 
remandable error.  See Stegall v. West, 11 Vet. App. 268 
(1998) (holding that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with 
remand orders).  As such, the veteran must be scheduled for 
an orthopedic VA examination.  

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, may result in 
denial of the claim.  See 38 C.F.R. § 3.655 (2007).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims folder a copy of the notice of the date and time 
of the examination sent to him by the pertinent VA medical 
facility.  

Moreover, during the pendency of this appeal, the CAVC issued 
decisions which provided additional notice requirements for 
increased ratings claims under the VCAA.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Vasquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  The RO will have an opportunity to 
effectuate the new notice requirements on remand.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The veteran should be provided a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating as outlined 
in Vasquez-Flores, and an effective date 
for the claims on appeal, as outlined by 
the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should request the veteran to 
identify all medical providers from whom 
he has received treatment for his right 
knee disorder since March 2003.  The RO 
should obtain copies of all treatment 
records referred to by the veteran which 
have not already been associated with the 
claims folder.  All VA treatment records 
not already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  

3.  The RO should provide the veteran a 
VA orthopedic examination to determine 
the severity of the veteran's service-
connected right knee disorder.  The 
claims folder should be forwarded to the 
examiner, and all necessary tests should 
be done.  The examiner should address the 
following.  The examiner should indicate 
the normal ranges of the motion of the 
knee.  The examiner should perform tests 
of joint movement against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also be 
described by the examiner.  The examiner 
should be requested to identify any 
objective evidence of pain or functional 
loss due to pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability during flare-ups 
(if the veteran describes flare-ups), 
and, if feasible, express this in terms 
of additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the examiner should so state.  
A complete rationale should be provided 
for all opinions expressed.  

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  

5.  Thereafter, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative must then 
be afforded an opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


